—Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Donald Selsky, Director of Special Housing/Inmate Disciplinary Program, Department of Correctional Facilities, dated October 16, 1996, which affirmed a determination of the Superintendent, Greenhaven Correctional Facility, dated August 14, 1996, made after a hearing, finding the petitioner guilty of possession of a weapon and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, without costs or disbursements.
Contrary to the petitioner’s contentions, Correction Officer Bissonette’s testimony, along with the “Inmate Misbehavior Report”, constituted substantial evidence adequate to support the determination that the petitioner was guilty of the charge against him (see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; People ex rel. Vega v Smith, 66 NY2d 130, 139; Matter of Foster v Coughlin, 76 NY2d 964, 966). Issues of credibility were within the province of the Hearing Officer, as the trier of fact, to resolve, and we find no reason to disturb the determination (see, Matter of Oro v Keane, 211 AD2d 796).
The petitioner’s claim of inadequate inmate assistance is not supported by the record (see, Matter of Coniglio v Mitchell, 198 AD2d 565; Matter of Woods v Coughlin, 154 AD2d 541). Further, his contention that the Hearing Officer was biased is equally without merit (see, Matter of Williams v Coombe, 238 AD2d 809; Matter of Irby v Kelly, 161 AD2d 860; Matter of Martinez v Scully, 194 AD2d 679). Pizzuto, J. P., Joy, Krausman and Florio, JJ., concur.